                              UNITED STATES DISTRICT COURT


                      FOR THE EASTERN DISTRICT OF TEXAS (SHERMAN)


                           CASE NO 4:18-CR-95 (JUDGE MAZZANT)




UNITED STATES OF AMERICA


V


ERICK SALVADOR SUNIGA RODRIGUEZ (1)




                        MOTION TO TRANSFER TO MEDICAL FACILITY




COMES NOW the defendant, through undersigned counsel, and respectfully alleges and prays:


    1. The defendant is currently housed at the Fannin County Detention Center in Bonham

       Texas.

    2. The defendant was extradited from his native Guatemala on Thursday December 23,

       2019.

    3. The defendant voluntarily surrendered to federal authorities in Guatemala City and was

       transported to the United States by government aircraft.

    4. The defendant has been under treatment in his native Guatemala for pancreatic cancer.
   5. The undersigned first met the defendant when he was hospitalized in Guatemala and just

       prior to his operation to remove a cancerous lesion from his pancreas.

   6. Thereafter, the defendant has undergone 6 sessions of chemotherapy in his native

       Guatemala just prior to his surrender and has been directed to maintain post-operative

       medical care as set forth in Exhibit A.

   7. Such post-operative medical care is more readily available at FMC Fort Worth, a medical

       center administered by the Bureau of Prisons at Fort Worth Texas.

   8. Relocation to such facilities from Fannin County Detention Center would still enable the

       defendant to attend court hearings and meet with federal agents and the undersigned on

       a regular basis without interruption of needed medical care.

   9. The undersigned has consulted this request with AUSA Colleen Bloss who expressed no

       objection to the request to transfer to FMC Fort Worth.

   10. The defendant will appear before the Court on Monday December 23, 2019 for his

       scheduled Initial Appearance, at which time the court would be in a position to take up

       the Motion with counsel and grant whatever relief is appropriate under the circumstances


WHEREFORE IT IS RESPECTFULLY PRAYED THE COURT GRANT THE MOTION AND ORDER THE

DEFENDANT REMOVED FORTHWITH TO FMC FORT WORTH




/s/Scott Kalisch
SCOTT KALISCH
                                    CERTIFICATE OF SERVICE


I hereby certify that I have mailed copy of this Motion to AUSA Colleen Bloss by EM/ECF electronic

transfer this 21st day of December 2019



/s/Scott Kalisch
435 South Oregon Avenue, Suite 104
Tampa, Florida 33606
TEL 305 669 0808
EMAIL: scottkalisch@bellsouth.net
FLORIDA BAR #367877
